UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CITY OF WARREN POLICE & FIRE
 RETIREMENT SYSTEM,
 individually and on behalf of
 all others similarly
 situated,

           Plaintiff,

           -against-

 WORLD WRESTLING ENTERTAINMENT
 INC. et al,

           Defendants.               20-cv-2031 (JSR)
                                     20-cv-2223

 SZANIAWSKI, individually and
 on behalf of all others             ORDER
 similarly situated,

           Plaintiff,

           -against-

 WORLD WRESTLING ENTERTAINMENT
 INC. et al,

           Defendants.



JED S. RAKOFF, U.S.D.J.

    The Court held a telephonic scheduling conference in the

above-captioned matters and set the following deadlines. Motions

for appointment of lead counsel are due by May 5, 2020. The

Court will hold a telephonic conference to address any such



                                 1
motions on May 12, 2020 at 2:00 pm. After the appointment of

lead counsel, any amended complaint must be filed by May 29,

2020. Counsel for the defendants must file any motion to dismiss

by June 19, 2020, with any opposition due July 7, 2020, and any

reply due July 14, 2020. The Court will hold oral argument on

any motion to dismiss on July 21, 2020 at 4:00 pm.

    SO ORDERED.

Dated:   New York, NY                  ________________________

         April 2, 2020                 JED S. RAKOFF, U.S.D.J.




                               2
